                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 DARREN T. BRENNER, ESQ.
                                                             2   Nevada Bar No. 8386
                                                                 VATANA LAY, ESQ.
                                                             3   Nevada Bar No. 12993
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: darren.brenner@akerman.com
                                                             7   Email: vatana.lay@akerman.com

                                                             8   Attorneys for Plaintiffs Bank of America, N.A.
                                                                 and Federal National Mortgage Association
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A., successor by
                      LAS VEGAS, NEVADA 89134




                                                            12   merger to BAC HOME LOANS SERVICING,                Case No.: 2:16-cv-02768-MMD-CWH
                                                                 LP fka COUNTRYWIDE HOME LOANS
AKERMAN LLP




                                                                 SERVICING, LP and FEDERAL NATIONAL                 STIPULATION AND ORDER TO EXTEND
                                                            13   MORTGAGE ASSOCIATION,                              PLAINTIFFS' DEADLINE TO OPPOSE:
                                                            14                         Plaintiffs,                      SANTA   BARBARA  HOMEOWNERS
                                                                                                                        ASSOCIATION'S   MOTION      FOR
                                                            15   vs.                                                    SUMMARY JUDGMENT [ECF NO. 119]
                                                            16   SANTA    BARBARA      HOMEOWNERS                       SFR INVESTMENT POOL 1, LLC'S
                                                                 ASSOCIATION;   SFR    INVESTMENTS                      MOTION FOR SUMMARY JUDGMENT
                                                            17   POOL 1,   LLC;    and    ABSOLUTE                      [ECF NO. 121]
                                                                 COLLECTION SERVICES, LLC,
                                                            18                                                          (First Request)
                                                                                               Defendants.
                                                            19

                                                            20            Plaintiffs Bank of America, N.A. (BANA) and Federal National Mortgage Association
                                                            21   (Fannie Mae) and defendants Santa Barbara Homeowners Association (Santa Barbara),
                                                            22   Absolute Collection Services, LLC (Absolute) and SFR Investments Pool 1, LLC (SFR) hereby
                                                            23   agree as follows:
                                                            24            1.    On December 18, 2018, Santa Barbara filed its motion for summary judgment.

                                                            25   (ECF No. 119.)

                                                            26            2.    On December 21, 2018, Absolute joined Santa Barbara's motion for summary

                                                            27   judgment (ECF No. 120.)

                                                                                                                  -1-
                                                                 47410757;1
                                                             1            3.    On December 21, 2018, SFR filed its motion for summary judgment (ECF No.

                                                             2   121.)

                                                             3            4.    Counsel for BANA and Fannie Mae needs additional time to reply to the argument

                                                             4   raised in defendants’ motions for summary judgment. The additional time will allow BANA and

                                                             5   Fannie Mae to properly address the issues raised.

                                                             6            5.    The parties agree BANA and Fannie Mae's deadline to reply to defendants'

                                                                 motions for summary judgment shall be extended to until January 25, 2019.
                                                             7
                                                                          6.    This stipulation is made in good faith and not for the purpose of delay.
                                                             8
                                                                          DATED January 3, 2019
                                                             9
                                                                    AKERMAN LLP                                        KIM GILBERT EBRON
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                    /s/ Vatana Lay                                     /s/ Diana S. Ebron___________________          _
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11      MELANIE D. MORGAN, ESQ.                            DIANA S. EBRON, ESQ.
                                                                    Nevada Bar No. 8215                                Nevada Bar No. 10580
                      LAS VEGAS, NEVADA 89134




                                                            12      DARREN T. BRENNER, ESQ.                            JACQUELINE A. GILBERT, ESQ.
AKERMAN LLP




                                                                    Nevada Bar No. 8386                                Nevada Bar No. 10593
                                                            13      VATANA LAY, ESQ.                                   KAREN L. HANKS, ESQ.
                                                                    Nevada. Bar No. 12993                              Nevada Bar No. 9578
                                                            14      1635 Village Center Cir. Ste. 200                  7625 Dean Martin Drive, Suite 110
                                                                    Las Vegas, Nevada 89134                            Las Vegas, Nevada 89139
                                                            15      Attorneys for Plaintiffs Federal National          Attorneys for SFR Investments Pool I, LLC
                                                                     Mortgage Association and Bank of
                                                            16       America, N.A.
                                                                    BOYACK ORME & ANTHONY                              ABSOLUTE COLLECTION SERVICES, LLC
                                                            17
                                                                    /s/ Colli C. McKiever                             /s/ Shane D. Cox
                                                            18      EDWARD D. BOYACK, ESQ.                            SHANE D. COX, ESQ.
                                                                    Nevada Bar No. 5229                               Nevada Bar No. 13852
                                                            19      COLLI C. MCKIEVER, ESQ.                           Absolute Collection Services, LLC
                                                                    Nevada Bar No. 13724                              7485 W. Azure Dr., Suite 129
                                                            20      7432 W. Sahara Avenue, Suite 101                  Las Vegas, Nevada 89130
                                                                    Las Vegas, Nevada 89117                          Attorney for Absolute Collection Services, LLC
                                                            21      Attorneys for Santa Barbara Homeowners
                                                                     Association
                                                            22
                                                                                                                ORDER
                                                            23            IT IS SO ORDERED.

                                                            24                                        ______________________________________
                                                                                                      UNITED STATES DISTRICT JUDGE
                                                            25
                                                                                                              January 3, 2019
                                                                                                      DATED: ______________________
                                                            26

                                                            27

                                                                                                                 -2-
                                                                 47410757;1
